Title: To John Adams from William Cooper, 5 May 1800
From: Cooper, William
To: Adams, John



May 5. 1800.

Wm. Cooper Esq. member of Congress, requests that his son Richard Fenimore Cooper Esqr. may be appointed Agent to explore the copper mine on Lake Superior, and report; agreeably to the Resolution of Congress.
Judge Lawrence knows R. F. Cooper, who is a lawyer, intelligent, and very fit for the Agency.
Mr. Cooper says his son is 26 years old. A young man recommended by the Assayer of the Mint, for his skill in metals, Mr. Cooper says will accompany his son.
